        Case 2:16-md-02724-CMR Document 1524 Filed 09/18/20 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 IN RE: GENERIC                                    MDL 2724
 PHARMACEUTICALS PRICING                           Case No. 16-MD-2724-CMR
 ANTITRUST LITIGATION                              HON. CYNTHIA M. RUFE


 THIS DOCUMENT RELATES TO:                         LEAD CASE: 16-DS-27240
                                                   END-PAYER CASE: 16-DS-27242
 In re: Desonide Cases
                                                   LEAD CASE: 16-FL-27240
 In re: Fluocinonide Cases                         END-PAYER CASE: 16-FL-27242

                                          ORDER

        AND NOW, this 18th day of September 2020, upon consideration of the attached

Stipulation, which applies only to Civil Action Nos. 16-DS-27242 and 16-FL-27242, it is hereby

ORDERED that the Stipulation is APPROVED.

        It is so ORDERED.

                                                  BY THE COURT:

                                                  /s/ Cynthia M. Rufe


                                                  CYNTHIA M. RUFE, J.




US 168585764
          Case 2:16-md-02724-CMR Document 1524 Filed 09/18/20 Page 2 of 3


                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 IN RE: GENERIC PHARMACEUTICALS                       MDL 2724
 PRICING ANTITRUST LITIGATION                         Case No. 16-MD-2724-CMR
                                                      HON. CYNTHIA M. RUFE

 THIS DOCUMENT RELATES TO:                            LEAD CASE: 16-DS-27240
                                                      END-PAYER CASE: 16-DS-27242
 In re: Desonide Cases
                                                      LEAD CASE: 16-FL-27240
 In re: Fluocinonide Cases                            END-PAYER CASE: 16-FL-27242

             JOINT STIPULATION EXTENDING THE TIME TO RESPOND TO
           END-PAYER PLAINTIFFS’ MOTION FOR LEAVE TO FILE AMENDED
                 EPP DESONIDE AND FLUOCINONIDE COMPLAINTS

        WHEREAS, on September 4, 2020, the End-Payer Plaintiffs filed a Motion for Leave to

Amend their two operative complaints in two single drug cases in MDL 2724: In re: Desonide Cases,

No. 16-DS-27242; and In re: Fluocinonide Cases, No. 16-FL-27242 (the “Motion to Amend”). (See

Desonide Doc. 178; Fluocinonide Doc. 150.)

        WHEREAS, pursuant to Local Rule 7.1(c), Defendants’ response to the Motion to Amend

is currently due September 18, 2020.

        WHEREAS, after discussion, Defendants and End Payer-Plaintiffs agreed to an extension

of the deadline for Defendants to respond to the Motion to Amend.

        It here hereby STIPULATED AND AGREED, by the undersigned counsel, pursuant to

Local Rule 7.4, that Defendants shall have until October 2, 2020 to file any opposition to the

Motion to Amend.

        IT IS SO STIPULATED.




                                                 1
US 168585568
          Case 2:16-md-02724-CMR Document 1524 Filed 09/18/20 Page 3 of 3



Dated: September 17, 2020                     /s/ Roberta D. Liebenberg
                                                Roberta D. Liebengerg
                                                FINE, KAPLAN AND BLACK, R.P.C.
                                                One South Broad Street, 23rd Flr.
                                                Philadelphia, PA 19107
                                                Tel: (215) 567-6565
                                                rliebenberg@finekaplan.com

                                               Lead Counsel for End-Payer Plaintiffs

 /s/ Jan P. Levine                             /s/ Sarah F. Kirkpatrick
 Jan P. Levine                                 Sarah F. Kirkpatrick
 PEPPER HAMILTON LLP                           WILLIAMS & CONNOLLY LLP
 3000 Two Logan Square                         725 Twelfth Street, N.W.
 Eighteenth & Arch Streets                     Washington, DC 20005
 Philadelphia, PA 19103-2799                   Tel: (202) 434-5958
 Tel: (215) 981-4000                           Fax: (202) 434-5029
 Fax: (215) 981-4750                           skirkpatrick@wc.com
 levinej@pepperlaw.com
                                               /s/ Sheron Korpus
 /s/ Devora W. Allon                           Sheron Korpus
 Devora W. Allon                               KASOWITZ BENSON TORRES LLP
 KIRKLAND & ELLIS TORRES LLP                   1633 Broadway
 601 Lexington Avenue                          New York, NY 10019
 New York, NY 10022                            Tel: (212) 506-1700
 Tel: (212) 446-5967                           Fax: (212) 506-1800
 Fax: (212) 446-6460                           skorpus@kasowitz.com
 devora.allon@kirkland.com

 /s/ Chul Pak
 Chul Pak
 WILSON SONSINI GOODRICH & ROSATI P.C.
 1301 Avenue of the Americas, 40th Flr.
 New York, NY 10019
 Tel: (212) 999-5800
 Fax: (212) 999-5899
 cpak@wsgr.com

 Defendants’ Liaison Counsel




                                          2
US 168585568
